Citation Nr: 1502909	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-27 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a benefits payment rate higher than 70 percent of the maximum for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 12, 2002 to June 1, 2008.  He also had active duty in the Pennsylvania Army National Guard from August 18, 2008 to January 31, 2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 administrative decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran the maximum educational benefits payable under 38 U.S.C.A. Chapter 33 (Chapter 33 or Post-9/11 GI Bill).  


FINDING OF FACT

The Veteran's National Guard service was for the purpose of recruiting.  


CONCLUSION OF LAW

The Veteran's National Guard service satisfies the statutory definition for active duty under 38 U.S.C.A. § Chapter 33 for the purpose of calculating his educational benefit.  38 U.S.C.A. § 3301.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks the maximum educational benefits payable under 38 U.S.C.A. Chapter 33.  

Congress amended Chapter 33 in October 2011, and the Veteran's appeal turns on the amendments.  Specifically, the Pennsylvania National Guard mobilized him "for the purpose of GWOT [Global War on Terror] specialty recruiting" pursuant to 32 U.S.C.A. § 502.  See DD-214.  The Veteran contends the term of this mobilization, by virtue of the amendments, should be included in the calculation of his educational benefit.  He cogently and correctly articulates this argument in his December 2011 Notice of Disagreement (NOD).

The Veteran's National Guard mobilization orders classified his service as active duty for special work (ADSW).  The RO stated "it can't include dates for ...ADSW performed under Title 32" in calculating the benefit.

For the Post-9/11 GI Bill, creditable active duty has various meanings.  For members of the regular components of the Armed Forces, qualifying active duty service is full-time duty other than active duty for training.  38 U.S.C.A. § 3301(1)(A).  For members of the reserve components of the Armed Forces, qualifying active duty includes service on active duty under a call or order to active duty under 10 U.S.C. §§ 688 , 12301(a), 12301(d), 12301(g), 12302, or 12304 [i.e., under Title 10 authority].  38 U.S.C.A. § 3301(1)(B).  For members of the Army National Guard of the United States or the Air National Guard of the United States, in addition to service described above [for members of the regular and reserve components of the Armed Forces], qualifying active duty includes full-time service in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or, in the National Guard under 32 U.S.C. § 502(f) [i.e., under Title 32 authority] when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  (emphasis added) 38 U.S.C.A. § 3301(1)(C). 

Under VA's Adjudication Procedure Manual, duties performed under ADSW may be for operational, support, or training purposes.  If a DD Form 214 is issued for such duty, or if ADSW is reported by the claimant, even though the duration may be less than 180 days, development is to be undertaken to determine the type of duty performed under ADSW.  If the duty was for training purposes, it is not considered active duty.  All other duties performed under ADSW are considered active duty.  VAOPGCPREC 25-90 concluded that temporary service for purposes other than training could be defined as active duty, not active duty for training. Further, DoD Directive 1215.6 defines ADSW as a tour of active duty to fulfill support requirements.  See M21-1MR, Part III, Subpart v, 4.C.16.k, Note. 

This information, when combined with 38 U.S.C.A. § 3301(C)(i), shows VA should classify the Veteran's National Guard service as active duty and include it when calculating his educational benefit.  Moreover, the Board concurs that VA miscalculated the term of service.  The correct duration is 532 days, as the Veteran noted in his NOD, not 523 days, as VA calculated.


ORDER

Chapter 33 educational benefits, consistent with this decision, are approved.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


